     Case 1:19-cv-01498-LEK-TWD Document 35 Filed 10/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

WILLIAM MURRAY, et al.,                    )
                                           )
       Plaintiffs,                         )
                                           )
               v.                          )   Case No. 1:19-cv-01498-LEK/TWD
                                           )
ANDREW WHEELER, in his official            )
capacity as Administrator of the U.S.      )
Environmental Protection Agency, et al.,   )
                                           )
       Defendants.                         )

   NOTICE OF DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT

Motion by:                     Defendants Andrew Wheeler, Administrator of the U.S.
                               Environmental Protection Agency; the U.S. Environmental
                               Protection Agency; Ricky D. James, Assistant Secretary of
                               the Army for Civil Works; and the U.S. Army Corps of
                               Engineers.

Motion Calendar Return Date: 12/18/2020 at 09:30 AM in Albany before Senior Judge
                             Lawrence E. Kahn.

Relief and Basis:              An order dismissing the case for lack of subject matter
                               jurisdiction or, in the alternative, upholding the NWPR.

Supporting Papers:             (a) Memorandum of Law
                               (b) Declaration of Phillip R. Dupré and Exhibits thereto
      Case 1:19-cv-01498-LEK-TWD Document 35 Filed 10/23/20 Page 2 of 2




       Respectfully submitted,

 DATED: OCTOBER 23, 2020                  JONATHAN D. BRIGHTBILL
                                            Principal Deputy Assistant Attorney General
                                            Environment and Natural Resources Division

                                            By: /s/ Phillip R. Dupré
                                          PHILLIP R. DUPRÉ
                                             Senior Attorney
                                             Department of Justice
                                             Environmental Defense Section
                                             P.O. Box 7611
                                             Washington, DC 20044
                                             (202) 616-7501
                                             Phillip.R.Dupre@usdoj.gov

                                            DANIEL PINKSTON
                                            Senior Attorney
                                            Department of Justice
                                            Environmental Defense Section
                                            999 18th Street, South Terrace, Suite 370
                                            Denver, CO 80202
                                            (303) 844-1804
                                            Daniel.Pinkston@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on October 23, 2020, I electronically transmitted the foregoing to

the Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic

Filing to registered counsel of record.

                                                     /s/ Phillip R. Dupré
                                                     PHILLIP R. DUPRÉ
